DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 6-8 and 10-18 rejected under 35 U.S.C. 103 as being unpatentable over Teraguchi et al. US 2012/0249454 in view of Yamazaki et al. US 2003/0034497 and Sato et al. US 2015/0060817.

    PNG
    media_image1.png
    965
    1213
    media_image1.png
    Greyscale

Re claim 1, Teraguchi teaches a touch panel (fig20) comprising: 
a first adhesive layer (42, fig20, [106]) over a first substrate (41, fig20, [106]); 
a light-emitting element (45, fig20, [107]) over the second insulating layer (43, fig20, [107]);
a first sensor electrode (53, fig20, [131]) over the dielectric layer (47, fig20, [130]) on top of a light-emitting element (45, fig20, [130]); 
a third insulating layer (50, fig20, [130]) over the first sensor electrode (53, fig20, [131]); 
a second sensor electrode (51, fig20, [130]) over the third insulating layer (50, fig20, [130]); 
a fourth insulating layer (protective layer 23 under 24 (52 in fig20) and above adhesive in fig1, [53] ) over the second sensor electrode (51, fig20, [130]); and 

a first flexible circuit (19D, fig4 and 10, [67]) electrically connected to the first sensor electrode (53 as driving electrode, fig20, [131]); and 
a second flexible circuit (8, fig4 and 10, [72]) electrically connected to the second sensor electrode (51 as sensing electrode, fig20, [130]),
wherein the third insulating layer (50, fig20, [130]) is sandwiched between the first sensor electrode (53, fig20, [131]) and the second sensor electrode (51, fig20, [130]).
Teraguchi does not explicitly show the first  and second flexible circuit are flexible printed circuit (FPC); a first insulating layer over the first adhesive layer; a transistor over the first insulating layer; a second insulating layer over the transistor; a resin layer over the light-emitting element; wherein the first insulating layer comprises a multilayer comprising an inorganic layer and an organic insulating layer, wherein a side surface of each of the first adhesive layer, the first insulating layer, and the second adhesive layer is exposed, wherein side surfaces of the resin layer and the third insulating layer are aligned at end portions of the resin layer and the third insulating layer.
Yamazaki teaches flexible printed circuit (FPC) used for connecting external signal terminal with terminal led out from the substrate ([261]); a first insulating layer (203, 213, 214c and 214b, fig4A, [93, 106]) over the first adhesive layer (214a, fig4A, [106]); a transistor (TFT 204, fig3B, [94]) over the first insulating layer (203, 213, 214c and 214b, fig4A, [93, 106]); a second insulating layer (layer between 205 and 204, fig3B and 4A) over the transistor; a interlayer insulating film (208, fig3B and 4B, [97]) over the light-emitting element; wherein the first insulating layer comprises a multilayer comprising an inorganic layer (203, fig4A, [93]) and an organic insulating layer (214b, fig4A, [106]), wherein a side surface of each of the first adhesive layer, the first insulating layer, and the second adhesive layer is exposed (fig5C and 6B). 

Teraguchi in view of Yamazaki does not explicitly show the dielectric layer over the light-emitting element is a resin layer, wherein side surfaces of the resin layer and the third insulating layer are aligned at end portions of the resin layer and the third insulating layer.
Sato teaches forming detection electrodes with a printing method (FPC, [13, 41]); forming a resin layer (310, fig4B, [83]) over the light-emitting element to effectively flatten the unevenness of surfaces of sealing film directly on the OLED ([83]), wherein side surfaces of the resin layer (300, fig4B, 6A, and 6B) and the third insulating layer (500, fig6B, [89]) are aligned at end portions of the resin layer and the third insulating layer (fig6B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Teraguchi with the teaching of Sato to cover the light-emitting element with a resin material. The motivation to do so is to effectively flatten the unevenness of surfaces of sealing film which prevent oxygen and moisture damage of the OLED (Sato, [83]). 
Re claim 3, Teraguchi modified above teaches the touch panel according to claim 1, wherein the transistor comprises a semiconductor layer including an oxide semiconductor (Teraguchi, [46]).
Re claim 4, Teraguchi modified above teaches the touch panel according to claim 1, wherein the transistor comprises a semiconductor layer including polycrystalline silicon (Teraguchi, [46]).
Re claim 6, Teraguchi modified above teaches the touch panel according to claim 1, further comprising a color filter (Teraguchi, 49R, 49G, and 49B, fig20, [51, 130) between the light-emitting element (Teraguchi, 45, fig20, [130]) and the first sensor electrode (Teraguchi, 51, fig20, [130]).
Re claim 7, Teraguchi modified above teaches the touch panel according to claim 1, further comprising: 
a third flexible printed circuit (Yamazaki, FPC 306 used for pixel portion, fig5A, [147]) electrically connected to the transistor (Yamazaki, fig5B); and 
wherein the third flexible printed circuit is over the first substrate (Yamazaki, FPC on top, fig5A, [147]).
Re claim 8, Teraguchi modified above teaches the touch panel according to claim 1, wherein the resin layer is an adhesive layer (Sato 310 using resin to bond the sensor part and OLED part, fig4B and 6B).
Re claim 10, Teraguchi modified above teaches an electronic device comprising the touch panel according to claim 1 (see figure above).
Re claim 11, Teraguchi modified above teaches the touch panel according to claim 1, wherein the first adhesive layer comprises resin (Yamazaki, [106]; Teraguchi, [53]).
Re claim 12, Teraguchi modified above teaches the touch panel according to claim 1, wherein the light-emitting element (Teraguchi, 45, fig20, [107]; Yamazaki, 205, fig3B) is sandwiched between the second insulating layer (Yamazaki, layer between 205 and 204, fig3B and 4A) and the resin layer (planarizing layer formed on top of sealing layer Yamazaki 208 in fig3B).
Re claim 13, Teraguchi modified above teaches the touch panel according to claim 1, wherein the resin layer (Teraguchi, 47 with a top resin planarizing layer as in Sato fig4A) is positioned over the second insulating layer with the light-emitting element therebetween (Sato, fig4A and 6B).
Re claim 14, Teraguchi modified above teaches the touch panel according to claim 1, wherein the first sensor electrode and the second sensor electrode are positioned over the light-emitting element with the resin layer therebetween (Sato, fig4A and 6B).
Re claim 15, Teraguchi modified above teaches the touch panel according to claim 1, further comprising a second substrate (Yamazaki, 301, fig6B) over the second adhesive layer (Yamazaki, 306, fig6B).
Re claim 16, Teraguchi modified above teaches the touch panel according to claim 15, wherein the second substrate is a flexible substrate (Yamazaki, 301 fig6B, [144]).
Re claim 17, Teraguchi modified above teaches the touch panel according to claim 1, wherein the inorganic insulating layer comprises silicon oxide (Yamazaki, 203, fig4A, [93]).
Re claim 18, Teraguchi modified above teaches the touch panel according to claim 1, wherein the side surface of the resin layer is exposed (Sato, fig4B and 6B; Yamazaki, fig5C and 6B).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Teraguchi et al. US 2012/0249454 in view of Yamazaki et al. US 2003/0034497, Sato et al. US 2015/0060817, and Frey et al. 2013/0082970.

Re claim 2, Teraguchi shows the touch panel substantially as applied to claim 1.
Teraguchi does not explicitly show wherein a thickness of the first substrate is greater than or equal to 1 µm and less than or equal to 200 µm.
Frey teaches using a top transparent substrate with a thickness less than 100 µm ([54]) on top of a second transparent substrate with a thickness greater than 150 µm ([54]) in a touch sensor structure to prevent material cracking without obscuring the view ability (Frey, [4]).
.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Teraguchi et al. US 2012/0249454 in view of Yamazaki et al. US 2003/0034497, Sato et al. US 2015/0060817, and Loy et al. US 2013/0075739.

Re claim 5, Teraguchi shows the touch panel substantially as applied to claim 1, further comprising a second substrate over the second adhesive layer (Teraguchi, 23 and adhesive, fig1, [53]).
Teraguchi does not explicitly show further comprising a protective layer over the second substrate, wherein the protective layer comprises aluminum oxide or yttrium oxide.
Loy teaches using aluminum oxide ([314]) as a protect film over a flexible substrate to prevent scratches (Loy, [100]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Teraguchi with the teaching of Loy to incorporate aluminum oxide in the protective layer to prevent scratches (Loy, [100]). Combination can be met with a reasonable expectation for success since the references are related to formation of display.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Teraguchi et al. US 2012/0249454 in view of Yamazaki et al. US 2003/0034497, Sato et al. US 2015/0060817, and Kitagawa US 2009/0109202.

Re claim 9, Teraguchi modified above teaches the touch panel substantially as applied to claim1, wherein the touch sensor signal is sent to the lower level with the TFT layer (Sato, fig6A and 6B).
Teraguchi does not explicitly show further comprising a plurality of conductive particles dispersed in the resin layer, wherein one of the plurality of conductive particles is in contact with the first sensor electrode, and wherein another one of the plurality of conductive particles is positioned inside an opening of the second insulating layer.
Kitagawa teaches connecting two common electrode (23 and 11, fig3, [58]) via a conductive particle (31, fig3, [58]). Kitagawa also teaches this conductive spacer keep equal the distance between top and bottom substrate (Kitagawa, [58]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Teraguchi with the teaching of Kitagawa to use a conductive particle as connection between top sensor (Taraguchi, 51, 50, 53, fig20) and wiring to keep equal the distance between top and bottom substrate (Kitagawa, [58]). The outcome will be a plurality of conductive particles dispersed in the resin layer (conductive particles of Kitagawa act as interconnect in via between 410 and bottom lead line under 800, fig6B), wherein one of the plurality of conductive particles is in contact with the first sensor electrode (Sato, 410, fig6B; Teraguchi, 53, fig20), and wherein another one of the plurality of conductive particles is positioned inside an opening of the second insulating layer (particles formed in 460 of Sato through all dielectric layer above substrate to contact very bottom lead line, fig4B and 6B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812